DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/20 are only partially in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been partially considered by the examiner as indicated on the attached marked up forms.
None of the NPL or foreign references were attached. If these documents have already been entered in the prosecution of parent cases, they already form part of the prosecution of the present case and do not require reentry.

Allowable Subject Matter
Claims 11, 14, 15, and 18 are objected to for depending from rejected claims but otherwise contain allowable subject matter.
Those claims which are subject to 112(b) rejections below also require appropriate corrections and must be amended to include all limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 3 should read “generating vibrations at respective frequencies”.
In claim 18, line 3, should read “to alter a spatial relationship”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “device,” “particle-dislodging device,” “particle degrading device,” “heat exchange device,” “discharge device,” “heat exchange elements,” “electrostatic device,” “vibration reduction device,” “vibration cancelling device,” vibration dampening device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) and Matsui (7,740,026).

Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device.
Matsui et al. teaches a heat exchanger particle cleaning system, comprising: a particle degrading device (Col. 42, lines 51-64: Burner 6) configured to induce a chemical modification of an accumulation of particles on a heat exchanger (Col. 42. lines 51-64), where the particle degrading device comprises a pyrolizer (Col. 42, lines 51-64: Burner 6).
It would have been obvious to one having ordinary skill in the art to configure the heat sink system as taught by Eckblad et al. with a method step of cleaning the heat sink via a particle degrading device, as taught by Matsu! et al., to improve heat exchanger heat exchange efficiency over time by operatively pyrolyzing performance degrading particulates.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) and Wang et al. (US 2008/0121373).
Regarding claims 1, 3-4, and 12-13, Eckblad discloses a method of heat transfer comprising: providing a base structure (6) configured to interface with a heat source (2); receiving heat through the base structure into a heat exchange device (5) configured to emit the received heat from a heat 
Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device.
Wang et al. teaches a heatsink system comprising: a heat source (10) thermally coupled to a heat exchange device (100) including a plurality of heart exchange elements (112), where the heat exchange surface is subject to accumulation of particles (Paragraph 7), wherein: 
the heatsink system further includes: a particle-dislodging device (120) configured to mechanically disrupt an accumulation of particles on the plurality of heat exchange elements (Para. [0024]), per claim 1;
the particle dislodging device comprises a vibrator configured to selectively vibrate a plurality of heat exchange elements comprising the heat exchange surface (Para. [0024]), per claims 3 and 12; and
the vibrations are induced by a piezoelectric transducer (120a; Para. [0026]), per claim 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Eckblad with a particle dislodging device, as taught by Wang, in order to prevent performance degradation over time.

Regarding claims 19 and 20, Eckblad discloses a method of heat transfer comprising: providing a base structure (6) configured to interface with a heat source (2); receiving heat through the base structure into a solid body (5) having a resonant heat exchange surface (the fins inherently have a natural resonance frequency each) configured to emit the received heat from the heat exchange surface 
Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device or that the heat exchange medium is flowing.
Wang et al. teaches a heatsink system comprising: a heat source (10) thermally coupled to a heat exchange device (100) including a plurality of heart exchange elements (112), where the heat exchange surface is subject to accumulation of particles (Paragraph 7), and the heat exchange medium is flowing (via 134), wherein: 
the heatsink system further includes: a particle-dislodging device (120) configured to mechanically disrupt an accumulation of particles on the plurality of heat exchange elements (Para. [0024]) by selectively vibrating at a resonant frequency (any frequency will be resonant to something; the claim wording fails to require a resonance match between the vibration frequency and the heat sink).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Eckblad with a particle dislodging device, as taught by Wang, in order to prevent performance degradation over time.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) in view of Wang et al. (US 2008/0121373) and Kluge (US 2009/0086436).

Kluge teaches that it is old and well-known to form a heat exchange surface comprising elements with characteristic dimensions over at least two orders of size scales and/or an approximately fractal geometry (see Fig. 5D).
It would have been obvious to one of ordinary skill to form the device of Eckblad with the geometry of Kluge in order to increase surface area and thus thermal transfer.

Claims 1, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) and Asahi et al. (US 2007/0131409).
Regarding claims 1 and 5-6, Eckblad discloses a method of heat transfer comprising: providing a base structure (6) configured to interface with a heat source (2); receiving heat through the base structure into a heat exchange device (5) configured to emit the received heat from a heat exchange surface (see fins, Fig. 1a-1b) into a surrounding heat exchange medium (surrounding air).
Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device.
Asahi teaches a heat exchange device (23) with a heat exchange surface defined by a plurality of heat exchange elements (27) wherein the method of use includes:
the step of reducing an accumulation of particles on the heat exchange surface with a particle dislodging device (25a and 25b; see Figs. 6-7), per claim 1;
the step of inducing a time-varying (Para. [0036]; time is a variable in the calculation of total air-volume which drives the determination of when to switch vector directions) vector of flow of heat exchange media over the heat exchanger surface (see Figs. 6 and 7; vectors of flow are illustrated by the 
the induced flow of heat exchange media comprises entrained particles comprising at least one of liquid droplets and solid particles (Para. [0008]; Figs. 6-7, element 37), per claim 6.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Eckblad with a particle dislodging device and method, as taught by Asahi, in order to prevent performance degradation over time.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) and Chao (US 7,190,579).
Regarding claims 1 and 5-6, Eckblad discloses a method of heat transfer comprising: providing a base structure (6) configured to interface with a heat source (2); receiving heat through the base structure into a heat exchange device (5) configured to emit the received heat from a heat exchange surface (see fins, Fig. 1a-1b) into a surrounding heat exchange medium (surrounding air).
Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device.
Chao teaches a heatsink system comprising a heat exchange surface (defined by 100), where the heat exchange surface is subject to accumulation of particles (Col. 1, line 53 to col. 2, line 19), wherein:

the particle-dislodging device operates by altering at least one electrostatic charge (at 310 and 312), per claim 7.
It would have been obvious to one of ordinary skill to provide the device of Eckblad with a particle dislodging device and method, as taught by Chao, in order to prevent performance degradation over time.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) and Suzuki (US 2011/0197605).
Regarding claims 1, 8, and 17, Eckblad discloses a method of heat transfer comprising: providing a base structure (6) configured to interface with a heat source (2); receiving heat through the base structure into a heat exchange device (5) configured to emit the received heat from a heat exchange surface (see fins, Fig. 1a-1b) into a surrounding heat exchange medium (surrounding air).
Eckblad does not teach reduction of accumulation of particles with a particle-degrading device or a particle dislodging device.
Suzuki teaches that it is old and well-known to utilize shape memory (Para. [0013]) alloy devices (the ‘thermal deformation member’; see abstract) which remove contaminants from the outer surfaces 
It would have been obvious to one of ordinary skill to provide the device of Eckblad with the shape memory alloy of Suzuki in order to continuously remove contaminants from the surface of the heat exchanger by varying the surface geometry during use cycles.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Eckblad et al. (US 6,390,475) in view of Asahi et al. (US 2007/0131409) and Chemel (US 2011/0001436).
Eckblad, as modified, teaches that dust accumulation on the an electrically isolated heat sink is a problem but does not teach addressing it via repelling dust from the surface of the heat sink by applying an electrostatic charge to the heat sink.
Chemel teaches that it is old and well-known to provide an electrostatic charge generator that applies an electrostatic charge directly to a device from which one desires to repel dust (Para. [0159]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Eckblad with the electrostatic generator of Chemel for repulsion of dust to prevent performance degradation.

Regarding claim 10, Eckblad, as modified, teaches that the base structure further comprises an anisotropic vibration transmissive mount (4) configured to isolate vibrations from the heat source (Col. 5, lines 6-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763